Case 1:19-cv-02151-CFC Document 14 Filed 08/19/20 Page 1 of 1 PagelD #: 50

pin\d “Staves Yaw er D\ gud \7, Ped

Laie ox DE lane SE

a —
we Veornprgode L£oim ¥. Lon e\i4,

oe

Sam we ina Hor in Weave Xe ny boc O¥Y,
ox Yevliny . Seu ere Qeehenn eer oy LeA€
Gea ERO orth Bend Ulm me Wry Qry lide
bar 4xN v4. ohauiyeD. WE due Yo Yan SS am Werney
MEME LN EL, aA nah wedcarte west VIA ADDY Mave me
MM phe yy Waa So Yo Yee Qo denvel¥ bey ah MmaA
DAlWET 6 Veh WO by werden Mag % mio ne?
Movida, WEI INK geY eran oO Late. WHY prot Foy
2nd Qwathh Yo GoWwion “yee gerey’ Xe VerQ (rt
Re A Ww S&L e@nvicemn® ont Elo VA Ne SAV
Y ae wel me er Yee SoMheoy Wie rs 45 oN wip
Wye Oe» bum yar Quart bei A any 87} mie
QW sot xd wy Lw\ oh Aer Qeen Ser open

“Xe rh \b if t-

Lv 4 4y5

Lp we M-groie

eC

 
